          Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 1 of 10



1    AARON D. FORD
      Attorney General
2    ROBERT DELONG, Bar No. 10022
      Deputy Attorney General
3    Public Safety Division
     100 N. Carson Street
4    Carson City, NV 89701-4717
     Tel: (775) 684-1120
5    E-mail: rdelong@ag.nv.gov

6    Attorneys for Defendants
     Stacy Barret, Jay Barth, James Dzurenda,
7    Dwight Neven, Jason Satterly and
     Anthony Warren
8

9                             UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA

11

12   JOHN MELNIK,
                                                       Case No. 3:16-cv-00670-MMD-CBC
13                       Plaintiff,

14   vs.                                                 MOTIONS FOR SUMMARY
                                                              JUDGMENT
15   JAMES DZURENDA, et al.,

16                       Defendants.

17           Defendants Stacy Barrett, Jay Barth, James Dzurenda, Dwight Neven, Jason

18   Satterly and Anthony Warren, by and through counsel, Aaron D. Ford, Nevada Attorney

19   General, and Robert W. DeLong, Deputy Attorney General, hereby move for an order

20   granting summary judgment in their favor and dismissing this case in its entirety. This

21   Motion is made and based upon the following memorandum of points and authorities and

22   all of the pleadings and papers on file herein.

23                     MEMORANDUM OF POINTS AND AUTHORITIES

24   I.      INTRODUCTION

25           John Melnik (Melnik) is an inmate incarcerated in the Nevada Department of

26   Corrections (NDOC). Melnik filed a Civil Rights Complaint Pursuant to 42 U.S.C. § 1983

27   (ECF No. 5) for events that allegedly occurred while he was housed at High Desert State

28   Prison (HDSP) from December 10, 2014 through August 4, 2016. (ECF No. 4 at 3-5.)

                                                  1
       Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 2 of 10



1    This Court’s Screening Order (ECF No. 4) allowed Melnik to proceed with a Fourteenth

2    Amendment right to due process claim against Defendants Barrett, Barth, Dzurenda,

3    Neven, Satterly and Warren (NDOC Employees). (ECF No. 4 at 7.)

4          Plaintiff asserts that his due process rights were violated because he was not

5    permitted to have copies of two envelopes used during two separate disciplinary hearings.

6    (ECF No. 5 at 6-10.) Plaintiff claims he requested copies of the evidence used against him

7    multiple times, before, during, and after his disciplinary hearings, but never received the

8    copies. During the disciplinary hearings, Plaintiff was found guilty of two counts of MJ 31

9    violations, Unauthorized Use of Equipment or Mail, and sanctioned to two eighteen

10   month disciplinary segregation sentences. (ECF No. 5 at 7.)

11         Plaintiff’s claims should be dismissed because the failure to provide him with

12   copies of envelopes utilized during prison disciplinary hearings does not violate his due

13   process rights. Although NDOC procedures at the time may have stated Plaintiff should

14   have been given the envelopes (see Inmate Disciplinary Manual, Ex. 3 at 10), the failure

15   to follow this procedure does not constitute a violation of Plaintiff’s constitutional rights.

16   So long as constitutional due process requirements are observed, a prison's violation of its

17   own regulations and operating procedures does not offend due process. Walker v. Sumner,

18   14 F.3d 1415, 1419-20 (9th Cir.1994), overruled on other grounds by Sandin v. Conner,

19   515 U.S. 472, 483–84 (1995).

20         In addition, Defendants are entitled to qualified immunity in this instance because

21   it cannot be said that Defendants were on “clear notice” that the failure to provide

22   Plaintiff with copies of the envelopes used in the disciplinary proceedings violated the

23   procedural protections of due process. Plaintiff even received notice of the information

24   contained on at least one of the envelopes within the notices of charges. (See Notices of

25   Charges, Ex. 1 at 6.)

26   ///

27   ///

28   ///

                                                  2
       Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 3 of 10



1    II.   STATEMENT OF UNDISPUTED FACTS

2          NDOC staff received information on November 10, 2014, from an anonymous

3    source, indicating that Melnik was inappropriately using the postal service to introduce

4    methamphetamines into HDSP. (Ex. 1 at 6.) On November 16, 2014, Melnik was placed

5    on the NDOC mail monitor system to further investigate the matter. (Id.)

6          On December 10, 2014, NDOC staff at HDSP opened a letter addressed to Melnik

7    from a “Boo Saunders.” Id. The envelope contained a five page document labeled “Notice

8    of Privacy Practices for Golden Home Health Nevada.” (Id.) Page three of the document

9    contained a pouch, which tested positive for methamphetamines. Id. Two grams of

10   methamphetamine were recovered. (Id.) A Notice of Charges (NOC) for unauthorized use

11   of equipment or mail and possession/sale of intoxicants in violation of MJ 31, was

12   prepared and Melnik was placed in administrative segregation pending the charges. (Id.)

13   On December 12, 2014, a second letter was received by the NDOC that was addressed to

14   Plaintiff, which was determined to contain methamphetamines. (Ex. 2 at 1.)

15         On February 10, 2015, at 9:43 am, a disciplinary hearing was held on the pending

16   charges outlined in the NOC. (Ex. 1 at 1.) During the hearing, Melnik stated he was set

17   up by the Aryan Warriors because he refused to partake in illegal activity. (Id.) Melnik

18   was asked if he wanted to present witnesses and he declined. (Id. at 3.) Based on the

19   officer’s report, the video of the drug test, the envelopes, the two grams of

20   methamphetamine and Melnik’s statement, the hearing officer found some evidence to

21   support a finding of guilty on the MJ 31 charge. (Id. at 1.) Melnik was sentenced to

22   eighteen (18) months in disciplinary segregation. (Id. at 2.) A second disciplinary hearing

23   was held on February 10, 2015, at 9:49 am, to address the letter found on December 12,

24   2014. (Ex. 2 at 3.) Plaintiff once again alleged that he was set up by the Aryan Warriors

25   because he refused to partake in illegal activity. (Id.) Plaintiff was once again sentenced

26   to eighteen (18) months in disciplinary segregation. (Id. at 4.)

27   ///

28   ///

                                                   3
       Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 4 of 10



1           Plaintiff’s disciplinary segregation sentence for these two offences was suspended

2    by a classification committee after 10 months. (Melnik Case Note, Ex. 4.) Defendants do

3    not dispute that Plaintiff has made several requests to receive copies of the envelopes

4    utilized at the disciplinary hearings.

5    III.   ARGUMENT

6           Summary judgment is appropriate where there are no genuine issues of material

7    fact and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

8    56(c). Summary judgment should be granted where a party fails “to make a showing

9    sufficient to establish the existence of an element essential to that party's case, and on

10   which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

11   317, 322 (1986). The court shall consider all admissible affidavits and supplemental

12   documents attached to a motion for summary judgment. See Connick v. Teachers Ins. &

13   Annuity Ass'n, 784 F.2d 1018, 1020 (9th Cir. 1986). The moving party has the initial

14   burden of demonstrating that summary judgment is proper, Adickes v. S.H. Kress & Co.,

15   398 U.S. 144, 152 (1970), and factual inferences should be drawn viewed in the light most

16   favorable to the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

17   (1986). In this instance, summary judgment should be entered as a matter of law because

18   there are no material factual issues in dispute.

19          a. Summary Judgment Should be Entered in Favor of Defendants

20             Because Plaintiff Received Proper Procedural Protections During his

21             Disciplinary Hearings

22          The Fourteenth Amendment provides: “No state shall … deprive any person of life,

23   liberty, or property, without due process of law.” U.S. Const. amend XIV, § 1. A plaintiff

24   asserting a Fourteenth Amendment due process claim related to disciplinary action that

25   leads to his confinement in disciplinary segregation must first establish that he has been

26   deprived of a protected liberty interest in order to invoke the Due Process Clause’s

27   protections. Wilkinson v. Austin, 545 U.S. 209, 221 (2005); Chappell v. Mandeville, 706

28   F.3d 1052, 1062 (9th Cir. 2013).

                                                  4
       Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 5 of 10



1    Once the plaintiff has established that one of these interests is at stake, the court’s

2    analysis turns to whether the inmate suffered a denial of adequate procedural

3    protections. See Biggs v. Terhune, 334 F.3d 910, 913 (9th Cir. 2003) (citations omitted).

4          When a protected liberty interest exists and a prisoner faces disciplinary charges,

5    prison officials must provide the prisoner with (1) a written statement at least twenty-

6    four hours before the disciplinary hearing that includes the charges, a description of the

7    evidence against the prisoner, and an explanation for the disciplinary action taken; (2) an

8    opportunity to present documentary evidence and call witnesses, unless calling witnesses

9    would interfere with institutional security; and (3) legal assistance where the charges are

10   complex or the inmate is illiterate. See Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974).

11   “When prison officials limit an inmate’s efforts to defend himself, they must have a

12   legitimate penological reason.” Koenig v. Vannelli, 971 F.2d 422, 423 (9th Cir. 1992).

13         Due process requires fair notice of prohibited conduct before a sanction can be

14   imposed. Williams v. Nix, 1 F.3d 712, 716 (8th Cir. 1993). Plaintiff admits in his

15   complaint that he was read and received the two relevant notices of charges. (ECF No. 5

16   at 6.) When he was read the notices of charges, Plaintiff was placed on notice that he was

17   accused of receiving methamphetamines in the mail. (See Notices of Charges, Ex. 1 at 1;

18   Ex. 2 at 1.) Plaintiff was permitted to present evidence in his defense, and he was allowed

19   to seek legal assistance. (See Disciplinary Hearing Reports, Ex. 1 at 7; Ex. 2 at 7.)

20   Accordingly, Plaintiff was provided the procedural safeguards required by the due process

21   clause.

22         Plaintiff was found guilty for two MJ 31 violations based upon the officer’s report,

23   the video of the drug test, the envelopes, the two grams of methamphetamine and

24   Melnik’s statement. There was clearly sufficient evidence to support the hearing officer’s

25   determination that some evidence existed to support a finding of guilty on the MJ 31

26   charge.

27   ///

28   ///

                                                  5
       Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 6 of 10



1    Although Plaintiff may have been entitled to receive a copy of the envelopes under the

2    operative disciplinary manual at the time (Ex. 3 at 10), a violation of this procedure does

3    not create a due process violation. So long as constitutional due process requirements are

4    observed, a prison's violation of its own regulations and operating procedures does not

5    offend due process. Walker v. Sumner, 14 F.3d 1415, 1419-20 (9th Cir.1994), overruled on

6    other grounds by Sandin v. Conner, 515 U.S. 472, 483–84 (1995). Accordingly, Plaintiff’s

7    due process claim should be dismissed.

8          b. Defendants Are Protected by the Doctrine of Qualified Immunity

9          Whether governmental employees are entitled to qualified immunity is a question

10   of law. Devereaux v. Perez, 218 F.3d 1045, 1051 (9th Cir. 2000) (citing Elder v. Holloway,

11   510 U.S. 510, 516 (1994); Thompson v. Mahre, 110 F.3d 716, 721 (9th Cir. 1997)). Like

12   summary judgment motions, “[t]his court must assume the relevant facts in the light

13   most favorable to the plaintiff, and then determine whether the defendants are

14   nonetheless entitled to qualified immunity as a matter of law.” Devereaux, 218 F.3d at

15   1051 (citing Moran v. Washington, 147 F.3d 839, 944 (9th Cir. 1998)).

16                The plaintiff bears the burden of demonstrating that the

17                underlying right was clearly established at the time of the

18                alleged misconduct. If the plaintiff meets this burden then the

19                officials must prove that “their conduct was reasonable under

20                the applicable standards even though it might have violated the

21                plaintiff's constitutional rights.” Devereaux, supra (citing

22                Romero v. Kitsap Cty., 931 F.2d 624, 627 (9th Cir. 1991) and

23                Benigni v. City of Hemet, 879 F.2d 473, 480 (9th Cir. 1998)).

24   ///

25   ///

26   ///

27   ///

28   ///

                                                  6
       Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 7 of 10



1          It is a long-standing principle that governmental officials are shielded from civil

2    liability under the doctrine of qualified immunity. Harlow v. Fitzgerald, 457 U.S. 800, 818

3    (1982).

4                 The defense of qualified immunity protects “government
                  officials . . . from liability for civil damages insofar as their
5                 conduct does not violate clearly established statutory or
                  constitutional rights of which a reasonable person would have
6                 known.” The rule of qualified immunity “‘provides ample
                  support to all but the plainly incompetent or those who
7                 knowingly violate the law.’” “Therefore, regardless of whether
                  the constitutional violation occurred, the officer should prevail
8                 if the right asserted by the plaintiff was not ‘clearly established’
                  or the officer could have reasonably believed that his particular
9                 conduct was lawful.” Furthermore, “[t]he entitlement is an
                  immunity from suit rather than a mere defense to liability; ... it
10                is effectively lost if a case is erroneously permitted to go to
                  trial.” Schroeder v. McDonald, 55 F.3d 454, 461 (9th Cir. 1995)
11                (emphasis in original; internal citations omitted).
12         When conducting the qualified immunity analysis, courts “ask (1) whether the

13   official violated a constitutional right and (2) whether the constitutional right was clearly

14   established.” C.B. v. City of Sonora, 769 F.3d 1005, 1022 (9th Cir. 2014) (citing Pearson v.

15   Callahan, 555 U.S. 223, 232 (2009)).

16         The second inquiry, whether the constitutional right in question was clearly

17   established, is an objective inquiry that turns on whether a reasonable official in the

18   position of the defendant knew or should have known at the time of the events in question

19   that his or her conduct was constitutionally infirm. Anderson v. Creighton, 483 U.S. 635,

20   639-40, (1987); Lacey v. Maricopa Cty., 693 F.3d 896, 915 (9th Cir. 2012). Only where a

21   governmental official’s belief as to the constitutionality of his or her conduct is “plainly

22   incompetent” is qualified immunity unavailable. Stanton v. Sims, 134 S.Ct. 3, 5 (2013)

23   (per curiam). Governmental officials are entitled to high deference when making this

24   determination, requiring the Court to assess whether qualified immunity is appropriate

25   “‘in light of the specific context of the case.’” Anderson, 483 U.S. at 640, Tarabochia v.

26   Adkins, 766 F.3d 1115, 1121 (9th Cir. 2014) (quoting Robinson v. York, 566 F.3d 817, 821

27   (9th Cir. 2009)).

28   ///

                                                  7
       Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 8 of 10



1          Moreover, the law must be clearly established with regard to the particularized

2    facts of the case. White v. Pauly, 137 S.Ct. 548 (per curiam) (2017). The burden of proving

3    whether the particular right in question was clearly established rests with the non-

4    governmental party. Greene v. Camreta, 588 F.3d 1011, 1031 (9th Cir. 2009), vacated in

5    part on other grounds, 661 F.3d 1201 (9th Cir. 2011) (citing Galen v. Cty. of L.A., 477 F.3d

6    652, 655 (9th Cir. 2007)); see also Kennedy v. City of Ridgefield, 439 F.3d 1055, 1065 (9th

7    Cir. 2006).

8          Undersigned counsel is not aware of any clearly established law that indicates that

9    an inmate has an unfettered constitutional right to review copies of evidence used at a

10   disciplinary hearing. Plaintiff was on notice that he was accused of receiving

11   methamphetamines in the mail. (See Notices of Charges, Ex. 1 at 1; Ex. 2 at 1.) He even

12   admits in the complaint that he was read and received the two relevant notices of

13   charges. (ECF No. 5 at 6.)

14         The     notices   of   charges   also   indicated   that   the   envelopes   containing

15   methamphetamines were addressed to Plaintiff, and at least one of the notices indicated

16   the senders’ information. (Notices of Charges, Ex. 1 at 1; Ex. 2 at 1.) Plaintiff would not

17   have obtained any additional information for the first notice of charges (Ex. 1 at 1) if he

18   had received a copy of the envelop. The failure to provide him with copies of envelopes,

19   particularly where he already has the information on the envelopes, is not a clearly

20   established due process violation. Plaintiff had all of the information necessary to satisfy

21   due process protection requirements prior to his disciplinary hearing. Accordingly,

22   Defendants are entitled to qualified immunity.

23   IV.   CONCLUSION

24         Summary judgment should be entered in this matter in favor of Defendants and

25   the case should be dismissed in its entirety because Plaintiff was afforded appropriate

26   due process protections during his disciplinary hearings. The failure to provide him with

27   copies of envelopes utilized during prison disciplinary hearings does not violate Plaintiff’s

28   due process rights.

                                                   8
       Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 9 of 10



1    In addition, Defendants are entitled to qualified immunity in this instance because it

2    cannot be said that Defendants were on “clear notice” that the failure to provide Plaintiff

3    with copies of the envelopes used in the disciplinary proceedings violated the procedural

4    protections of due process. Accordingly, Defendants respectfully request that this Court

5    enter an order granting summary judgment and dismissing the case.

6          DATED this 27th day of June, 2019.

7                                           AARON D. FORD
                                            Attorney General
8

9                                           By:
                                                      ROBERT W. DELONG
10                                                    Deputy Attorney General
                                                      State of Nevada
11                                                    Bureau of Litigation
                                                      Public Safety Division
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  9
      Case 3:16-cv-00670-MMD-CLB Document 55 Filed 06/27/19 Page 10 of 10



1                                 CERTIFICATE OF SERVICE

2          I certify that I am an employee of the Office of the Attorney General, State of

3    Nevada, and that on this 27th day of June, 2019, I caused to be deposited for mailing in

4    the U.S. Mail a copy of the foregoing, MOTION FOR SUMMARY JUDGMENT, to the

5    following:

6
     John Melnik, #30576
7
     High Desert State Prison
8    P.O. Box 650
     Indian Springs, NV 89070
9

10

11                                                An employee of the
                                                  Office of the Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 10
